Citation Nr: 0429074	
Decision Date: 10/22/04    Archive Date: 11/08/04

DOCKET NO.  02-21 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California



THE ISSUE

Entitlement to service connection for residuals of a neck 
injury with nerve damage and secondary atrophy of the right 
upper extremity.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to July 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 RO decision which, in 
pertinent part, denied service connection for residuals of a 
neck injury with nerve damage and secondary atrophy of the 
right upper extremity.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The record indicates that veteran was scheduled for a hearing 
before a Veterans Law Judge (VLJ) at the RO in August 2004.  
The veteran contacted the RO on the day of the hearing and 
stated that he was unable to attend because he had just been 
released from the hospital, and that while he was 
hospitalized, his home had been vandlized and his vehicle 
destroyed.  He requested that he be rescheduled for a 
videoconference hearing before a VLJ.  

Where an appellant fails to report for a hearing, a request 
for new hearing will be granted only if there was good cause 
for the failure to appear, and the failure to appear arose 
under such circumstances that a timely request for 
postponement could not have been made prior to the hearing.  
38 C.F.R. § 20.704(d) (2004).  The Board finds that the 
veteran has demonstrated good cause for his failure to 
appear, and that his hospitalization precluded a request for 
postponement prior to the date of the hearing.  See 38 C.F.R. 
§ 20.704(a) (2004).  

Accordingly, the case is REMANDED for the following:  

1.  The AMC or RO should schedule the 
veteran for a videoconference hearing at 
the RO before a VLJ.

2.  Then the AMC or RO should 
readjudicate the claim on appeal.  If the 
desired benefits are not granted, a 
supplemental statement of the case should 
be issued.  The case should then be 
returned to the Board if otherwise in 
order.  

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


